Citation Nr: 1759107	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2002, for the grant of service connection for a lumbar spine degenerative joint disease (lumbar spine disability) based on a claim of clear and unmistakable error (CUE) in rating decisions dated September 1979, November 1984, and October 2003.

2.  Entitlement to an effective date earlier than September 27, 2004, for the grant of service connection for headaches based on a claim of CUE in a rating decision dated September 1979, and February 2007.

3.  Entitlement to an effective date earlier than September 27, 2004, for the grant of service connection for seizure disorder based on a claim of CUE in rating decisions dated September 1979, November 1984, and February 2007.

4.  Entitlement to an effective date earlier than September 27, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU) based on a claim of CUE in a rating decision dated February 2007.

REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office St. Petersburg, Florida.  By that rating action, the RO determined that it had not committed CUE in October 2003 and February 2007 rating actions, wherein it had granted service connection for a low back disability (October 2003 rating action) and TDIU, headaches and seizure disorder (February 2007 rating action) and assigned effective dates of October 28, 2002 (low back) and September 27, 2004 (headaches, seizure disorder and TDIU).  The Veteran appealed this rating action to the Board. 

In June 2016, the Veteran testified before the undersigned Veterans Law Judge in support of the appeal at the above RO.  A copy of the transcript is of record. 



FINDINGS OF FACT

1.  VA received the Veteran's original claims for service connection for a low back disability and headaches on June 26, 1979.  He reported his hospitalization at the Letterman Medical Center in 1975.  

2.  In an unappealed September 1979 rating decision, the RO denied service connection for a low back disability and headaches because there was no pathology shown by the evidence of record.

3.  VA received the Veteran's original claim for service connection for a seizure disorder on July 27, 1984. 

4.  In an unappealed rating decision, dated in November 1984, the RO denied service connection for a low back disability and seizure disorder.  The RO found that there were no residuals of in the in-service encephalitis and that the evidence didn't show any change warranted in the denial of the back disability.

5.  VA received the Veteran's petition to reopen a previously denied claim for service connection for a low back disability on October 28, 2002.

6.  In an unappealed rating decision, dated in October 2003, the RO granted service connection for a low back disability with an effective date of October 28, 2002--the date VA received the Veteran's claim to reopen his original service connection claim for a low back disability and based on a positive opinion by an October 2003 VA examination.

7.  The September 1979 and November 1984 rating decisions contained CUE regarding the denial of service connection for a low back disability because they did not have the correct facts before the rating Board, the lack of relevant service treatment records (STRs) changed the evidence of record, and had the error not been made, the outcome would have been manifestly different. 

8.  VA received the Veteran's petition to reopen a previously denied claim for service connection for residuals of encephalitis on September 27, 2004.

9.  In an unappealed rating decision, dated in February 2007, the RO, in part, granted service connection for a seizure disorder and headaches, each as a residual of encephalitis; each disability was assigned an effective date of September 27, 2004--the date VA received the Veteran's claim for service connection for encephalitis.  The RO granted this disability based on a VA examination dated February 2007 and evidence of hospitalization during service in January 1975.

10.  The February 2007 rating decision contained CUE because it did not properly consider the provisions of 38 C.F.R. § 3.156(c) in assigning an effective date of September 27, 2004 for the grants of service connection for headaches and seizure disorder.

9.  The medical evidence with respect to the Veteran's low back disability prior to October 28, 2002 is consistent with the evidence the RO used to assign a 10 percent disability rating from that date.

10.  The medical evidence with respect to the Veteran's headaches and seizure disorder prior to September 27, 2004 is consistent with the evidence the RO used to assign 30 and 40 percent disability ratings, respectively, from that date.

11.  In a February 2007 rating decision, the RO awarded a TDIU, effective September 27, 2004; the Veteran did not appeal the effective date assigned in that decision.

12.  The Veteran has several disabilities--seizure disorder; headaches; left upper extremity hemipareses; and, left lower extremity hemiparesis--that arise from a common etiology (i.e., residuals of encephalitis) which combine for a 70 percent rating.  The evidence reflects that the Veteran's service-connected disabilities rendered him unemployable from October 5, 2001. 


CONCLUSIONS OF LAW

1.  The September 1979 and November 1984 rating decisions, wherein the RO denied service connection for a low back disability, were clearly and unmistakably erroneous; service connection for a low back disability is granted from June 26, 1979, with a disability rating of 10 percent.  38 U.S.C. §§ 101(16), 1110, 1155, 5107, 7105; 38 C.F.R. §§ 3.10, 3.105(a), 3.156(c), 3.303, 4.71a, Diagnostic Code 5243 (2017).

2.  The February 2007 rating decision, wherein the RO granted service connection for headaches, was clearly and unmistakably erroneous; service connection for headaches is granted from June 26, 1979, with a disability rating of 30 percent.  38 U.S.C. §§ 101(16), 1110, 1155, 5107, 7105; 38 C.F.R. §§ 3.10, 3.105(a), 3.156(c), 3.303, 4.124a, Diagnostic Codes 8000-8100 (2017).

3.  The February 2007 rating decision, wherein the RO granted service connection for a seizure disorder, was clearly and unmistakably erroneous; service connection for a seizure disorder is granted from July 27, 1984, with a disability rating of 40 percent.  38 U.S.C. §§ 101(16), 1110, 1155, 5107, 7105; 38 C.F.R. §§ 3.10, 3.105(a), 3.156(c), 3.303, 4.124a, Diagnostic Codes 8000-8910 (2017).

4.  The February 2007 rating decision, wherein the RO granted entitlement to a TDIU rating, effective September 27, 2004 was clearly and unmistakably erroneous.   38 U.S.C. §§ 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2017).

5.  The criteria for an award of TDIU from October 5, 2001, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.3, 4.16(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the action taken below is fully favorable and will result in no prejudice to the Veteran.  

In addition, and as noted in the Introduction, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. 
§ 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

To establish CUE in a prior decision, the requirements of a three-pronged test must be met:  (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the reasons discussed below, the Board finds that the Veteran has not met this burden.

Regarding the claims for earlier effective dates for the awards of service connection for low back disability, seizure disorder and headaches based on CUE, VA received the Veteran's initial claims for compensation for  service connection for low back disability and headaches on June 26, 1979.  The Veteran noted treatment at the Letterman Army Hospital in January 1975.  The RO denied the claims in a September 1979 rating decision, which the Veteran did not appeal, nor was relevant evidence received within a year of its issuance, and it became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  The RO denied the claims due to no chronic disabilities.  

The Veteran filed a claim to reopen and a claim for service connection for encephalitis and seizure disorder.  The Veteran reiterated his hospitalization at Letterman Army Hospital in January 1975.  In a November 1984 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a low back disability.  The RO also denied service connection for encephalitis and seizure disorder.  The Veteran did not appeal the November 1984 rating action, nor was relevant evidence received within a year of its issuance, thus it was final.  See 38 U.S.C.A. § 7105(c) (West 1991).  

On October 28, 2002, VA received the Veteran's petition to reopen his previously denied claim for service connection for a low back disability.  In an October 2003 rating action, the RO granted service connection for a low back disability; an initial 10 percent disability rating was assigned, effective October 28, 2002--the date VA received the Veteran's petition to reopen his claim for compensation for this disability.  The RO granted this claim due to a positive nexus in a VA examination.

VA received the Veteran's petitions to reopen a claim for service connection for residuals of encephalitis on September 27, 2004.  In a February 2007 rating action, the RO, in part, subsequently granted service connection for headaches and seizure disorder, each as a residual of encephalitis, and initial 30 and 40 percent disability ratings were assigned, effective September 27, 2004--the date VA received the Veteran's petition to reopen his previously denied claim for service connection for encephalitis.   The Veteran did not appeal the February 2007 rating decision, and it was final.  See 38 U.S.C.§ 710(c) (West 2002). 

In a January 2009 written argument to VA and at the Board hearing, the Veteran alleged that the RO had committed CUE in its 1979, 1984, October 2003, and February 2007 rating actions, wherein it assigned an effective date of October 28, 2002 for the award of service connection for a low back disability and September 27, 2004 for the awards of service connection for headaches and seizure disorder.  The Veteran maintained that the RO had committed CUE in these rating actions because it had failed to consider January 1975 service hospitalization records that showed treatment for encephalitis, headaches and low back pain, and also noted a leg length discrepancy.  In essence, the Veteran argued that the provisions of 38 C.F.R. § 3.156(c) should have been applied to his claims for service connection for a low back disability, headaches and seizure disorder and, thus, CUE should be found in the rating decisions.  Thus, according to the Veteran, earlier effective dates for the awards of service connection for these disabilities are warranted.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Furthermore, as it relates to both claims, where the new and material evidence included service department records, VA shall reconsider (rather than reopen) the decision. 38 C.F.R. § 3.156(c)(2003); 38 C.F.R. § 3.156(c)(1), (c)(2).  Thus, an effective date is assigned as if the prior rating decision was not of record.

Here, the Board finds that official service department records were added to the record subsequent to the first RO adjudication of the claims for service connection for a low back disability and headaches in September 1979 and seizure disorder in November 1984.  Service hospital records associated with the file in 2006, and not a part of the file during the initial RO adjudications in 1979 and 1984, pertinently reflect that the Veteran was hospitalized in 1975 for encephalitis and cerebral convulsion that was associated with headaches.  During that hospitalization, the Veteran also complained of low back pain and a leg length discrepancy was noted at that time.  An idiopathic seizure disorder was diagnosed.

As such, these outstanding service treatment records were both relevant to the claims and were used as a partial basis for the eventual grants of service connection for a low back disability, headaches. and seizure disorder.   Accordingly, the Board finds that the September 1979, November 1984, and February 2007 rating decisions are clearly and unmistakably erroneous because it is undebatable that service connection would have been granted in those decisions due to the additional information and that 38 C.F.R. § 3.156(c) was not applied correctly in 2007.  As such, the Board finds that an effective date of July 26, 1979 is warranted for the awards of service connection for a low back disability and headaches and an effective date of July 27, 1984 is warranted for the award of service connection for a seizure disorder.

Furthermore, the Board finds that the medical evidence of record regarding the Veteran's low back disability prior to October 28, 2002 and headaches and seizure disorder prior to September 27, 2004, is essentially the same evidence which has been used to assign 10 percent (low back); 40 percent (seizure disorder) and 30 percent (headaches) ratings from those dates.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 4.124a, Diagnostic Codes 8000-8100 and 8000-8910, respectively.

Accordingly, the Board finds that 10 and 30 percent disability ratings for a low back disability and headaches, respectively, are warranted from June 26, 1979 and a 40 percent disability rating is warranted for a seizure disorder from July 27, 1984.

Regarding the TDIU claim, the Board finds that the RO committed CUE in awarding an effective date of September 27, 2004 for the award of entitlement to a TDIU rating as the correct facts were not before the rating officer at that time (based on erroneous effective dates).  The Board notes that the Veteran's service-connected seizure disorder; headaches; left upper extremity hemipareses; and, left lower extremity hemiparesis all arise from one common etiology (i.e., residuals of encephalitis) and combine for a 70 percent rating, meeting the threshold under 38 C.F.R. § 4.16(a).  Even where the threshold under 38 C.F.R. § 4.16(a) has been met, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341 (a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

Upon review, the Board finds that a TDIU is warranted from October 5, 2001.  In that regard, the Board notes that the Veteran has been considered to be totally disabled by the Social Security Administration since September 15, 2001, in part, due to his encephalitis with residuals and chronic low back pain.  The record reflects that the Veteran last worked full time until October 5, 2001 in information systems and that his job was eliminated due to a reduction in the workforce.  The Veteran's level of education consists of three years of college.  In addition, in February 2006, a VA physician determined that he Veteran was unemployable and severely incapacitated due to his chronic low back pain.  (See VA treatment record, dated in late February 2006).  In sum, the totality of the evidence demonstrates that the Veteran has been unable to obtain or maintain a substantially gainful occupation as a result of his service-connected disabilities, from October 5, 2001.  Accordingly, entitlement to a TDIU is granted from October 5, 2001.


ORDER

The September 1979 and November 1984 rating decisions were clearly and unmistakably erroneous; service connection for a low back disability is granted from June 26, 1979 with a disability rating of 10 percent.

The February 2007 rating decision was clearly and unmistakably erroneous; service connection for headaches is granted from June 26, 1979 with a disability rating of 30 percent.

The February 2007 rating decision was clearly and unmistakably erroneous; service connection for a seizure disorder granted from July 27, 1984 with a disability rating of 40 percent.

The February 2007 rating decision was clearly and unmistakably erroneous; a TDIU rating is granted from October 5, 2001.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


